—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of possession of controlled substances after a frisk of his cell revealed a rolled cigarette and a white powder. These items subsequently tested positive for marihuana and heroin, respectively. Contrary to petitioner’s contention, the misbehavior report, combined with the testimony of the correction officer who prepared the report based upon his personal observations buttressed by the test results indicating that the packet confiscated by the correction officer tested positive for heroin and the cigarette tested positive for marihuana, provide substantial evidence supporting the finding of petitioner’s guilt (see, Matter of Maldonado v Goord, 270 AD2d 742). The evidence sufficiently demonstrated that the drug testing was performed in accordance with applicable *614procedures and that the chain of custody was adequately established (see, 7 NYCRR 1020.4 [e]; Matter of Myers v Goord, 274 AD2d 801). Petitioner’s remaining contentions have been examined and, to the extent they are preserved, found to be without merit.
Cardona, P. J., Her cure, Crew III, Peters and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.